DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Figure 6 in the reply filed on February 1, 2022 is acknowledged.  The traversal is on the ground(s) that the lack of unity of invention assertion is improper.  This is found persuasive.
 
Claims 19-36 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24, 27, 29, 31, 33, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 36, the claim element “the access network” has no antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-22, 25-27, 29, 35, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2016/0269224, cited in 08/31/2020 IDS).
Regarding claims 19 and 35, Liu discloses a method of an endpoint of a user plane path between an access network and a core network in a telecommunication network, the method and the endpoint comprising:
processing circuitry (see at least Fig. 1 and paragraph 247, eNB and/or SGW includes processing circuitry in a computer);

detect whether a failure exists on the user plane path or not (see at least paragraphs 107-109 and 184-188, determining whether the user plane path between the eNodeB and the SGW is normal or fails); and
notify a node in the core network of the failure in order for the node to handle the failure, upon detecting the failure (see at least paragraphs 109-111 and 184-188, sending an S1-AP message to notify the MME, where the S1-AP message includes a failure identifier of the user plane path between the eNodeB and the SGW);
regarding claim 20, the endpoint performs the detecting when the user plane path is being established by the node or after the user plane path is established (see at least paragraphs 107-109 and 184-188);
regarding claim 21, the endpoint is a base station (BS) or a serving gateway (SGW), the other endpoint of the user plane path is the SGW or the BS, and the node is a mobility management entity (MME) (see at least paragraphs 107-109 and 184-188); and
regarding claim 22, the endpoint is a base station (BS), the other endpoint of the user plane path is a serving gateway user plane function (SGW-U), and the node is a mobility management entity (MME) (see at least paragraphs 107-109 and 184-188).

Regarding claims 25 and 36, Liu discloses a method of a node in a core network in a telecommunication network including the core network and an access network, the method and the node comprising:
processing circuitry (see at least Fig. 1 and paragraph 247, MME includes processing circuitry in a computer);
memory containing instructions executable by the processing circuitry (see at least paragraph 247, a readable storage medium in a computer) whereby the endpoint is operative to:
receive a notification regarding a failure on a user plane path between the access network and the core network, from an endpoint of the user plane path (see at least paragraphs 109-111 and 184-188, receiving an S1-AP message from an eNodeB to notify an MME that a user plane path between the eNodeB and a SGW fails, where the S1-AP message includes a failure identifier of the user plane path between the eNodeB and the SGW); and
handle the failure (see at least paragraphs 111-113, 184-188, and 215-218, the MME stores correspondence between the location information of the eNodeB and the signaling plane address of the SGW into the failure information of the user plane paths between the eNodeB and the SGWs, selects a signaling plane address of an SGW for the UE from the signaling plane addresses of the remaining unselected SGW and, therefore, the signaling plane address of the SGW may be found);
regarding claim 26, the notification is received when the user plane path is being established by the node or after the user plane path is established (see at least paragraphs 107-109 and 184-188);
regarding claim 27, the endpoint is a base station (BS) or a serving gateway (SGW), the other endpoint of the user plane path is the SGW or the BS, and the node is a mobility management entity (MME) (see at least paragraphs 107-109 and 184-188); and
regarding claim 29, the endpoint is a base station (BS), the other endpoint of the user plane path is a serving gateway user plane function (SGW-U), and the node is a mobility management entity (MME) (see at least paragraphs 107-109 and 184-188).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0269224) in view of Chen et al. (US 2018/0316522).
Regarding claims 23 and 31, Liu discloses or suggests that the endpoint is a serving gateway user plane function (SGW-U) and the other endpoint of the user plane path is a base 
Chen, from the same or similar fields of endeavor, discloses or suggests notifying a SGW-C upon detecting a failure (see at least paragraphs 86-89, SGW-C sends a modify bearer response message to SGW-C, where the modify bearer response message carriers the bearer identifier and a failure indication message indicating that the context information of the corresponding bearer cannot be found).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Chen in to the invention of Liu in order to prevent user service interruption and improves user experience.

Claims 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0269224) in view of Li et al. (US 2020/0015079).
Regarding claims 24 and 33, Liu discloses or suggests that the endpoint is a base station (BS), the other endpoint of the user plane path is a serving gateway (SGW), and the node is a mobility management entity (MME) (see at least paragraphs 107-109 and 184-188). Liu does not explicitly disclose that the other endpoint is a user plane function (UPF) and the node is a session management function (SMF).
However, Li, from the same or similar fields of endeavor, discloses that SMF is equivalent to a session management function of the MME and the user plane function network element UPF is equivalent to a combination of a SGW and a PDN-GW in LTE (see at least paragraph 139). 
.

Claims 28, 30, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0269224) in view of Cheng et al. (US 2014/0204909).
Regarding claims 28, 30, 32, and 34, Liu discloses or suggests the handling comprises marking the user plane path as being temporarily unavailable (see at least paragraphs 111-113, 184-188, and 215-218, the MME searches for a signaling plane address of an SGW having a failed signaling plane path to an acquired PGW and removes the found signaling plane addresses of the SGWs from the acquired signaling plane address list of SGWs, which renders the user plane path temporarily unavailable). Liu does not explicitly disclose deactivating a packet data network (PDN) connection related to the user plane path.
Cheng, from the same or similar fields of endeavor, discloses or suggests deactivating a packet data network (PDN) connection related to the user plane path (see at least paragraph 39, in order to relocate the gateway, the MME would issue a command to release the UE’s current connection(s) and trigger reconnection with the same services using a PDN disconnection request (Deactivate EPS Bearer Context Request) with an indicator of reactivation required).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Cheng in to the invention .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsubouchi (US 2015/0163090) discloses a user plane monitoring system, where a failure in a user plane processing unit may be detected and a failure notification is transmitted to a network device (see at least paragraphs 81-111).
Xu et al. (US 2017/0280501) discloses handling E-RAB switch problem including a failure detection and notification (see Figs. 12-14 and paragraphs 74-96).
Yin et al. (USPN 10,979,285) discloses a detection technique, where a fautly user plane network element may be learned through detection and monitoring between a resource management node and a user plane network element (see at least column 20 line 64 – column 22 line 64).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        03/24/2022